DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-3 are canceled.
Claims 4-23 are pending.
Claims 13-19 are withdrawn.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/12/22 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4-12 and 20-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new matter type rejection.
Re claims 4 and 20, each recites, “the foot having a diameter that is at least twice the diameter of the shaft” in lines 4-5 and 3-4 respectively.  However, after a review of the original disclosure (and of the disclosure of the applications to which the pending application claims priority, if such priority is claimed), the Examiner can find no support for this limitation. The specification makes no mention of any dimeter of the foot, let alone the diameter being at least twice the diameter of the shaft.  In addition, the specification nor figures identify that the figures are to scale.  Thus, there appears to be no support as originally filed for the limitation. In the event that the Applicant is of the opinion that this language is supported as originally filed, the Examiner requests Applicant to please cite to where the language is supported as originally filed.
Claims 5-11 and 21-22 are rejected as being dependent on a rejected claim.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-11 and 20-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re claims 4 and 20, each recites, “the foot having a diameter that is at least twice the diameter of the shaft” in lines 4-5 and 3-4 respectively.  However, after a review of the original disclosure (and of the disclosure of the applications to which the pending application claims priority, if such priority is claimed), the Examiner can find no support for this limitation. The specification makes no mention of any dimeter of the foot, let alone the diameter being at least twice the diameter of the shaft.  In addition, the specification nor figures identify that the figures are to scale.  Thus, it is unclear as to exactly how the diameter of the foot is at least twice the diameter of the shaft.  For the purposes of this examination, this language will be intpereted as if properly supported by the specification as originally filed.
Re claim 6, claim 6 recites, “a solar panel coupling” in line 2, which is previously introduced, and thus, it is unclear if this is the same or different than that which is previously introduced. It appears this language is intended to recite, “the solar panel coupling” and will be interpreted as such.  
Claims 5, 7-11 and 20-22 are rejected as being dependent on a rejected claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meine et al (“Meine”) (US 2014/0010616) in view of Kempe et al (“Kempe”) (US 2013/0320166).
Re claim 4, Meine discloses a stabilization assembly (Fig. 3, Fig. 5), comprising:
a shaft (110); 
a foot (120) coupled to the shaft (100) having a planar bottom surface (bottom surfaced of 120) and configured to engage a roof surface (surface of 500); 
mounting hardware (200, 300, 500) coupled to the shaft (110), wherein a distance between the mounting hardware (200, 300, 500) and the foot (120) is adjustable by translating the hardware (200, 300, 500) along the shaft (110, via the threading in [0023]); and 
a distance between the foot (120) and the solar panel (as modified below) being adjustable (via threads of 110) by translating the hardware (200, 300, 500) along the shaft (110),
but fails to disclose a solar panel coupled to the mounting hardware (though feature 600 is a “solar panel mounting rail”), and the mounting hardware comprising a retention plate comprising a plurality of deformably arms that are configured to removably installable within a solar panel coupling, and the foot having a diameter that is at least twice the diameter of the shaft. 
However, Kempe discloses a solar panel (4) coupled to the mounting hardware (1, 2, 20).  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the stabilization assembly of Meine with a solar panel coupled to the mounting hardware as disclosed by Kempe (as this is the intention of Meine, even though Meine fails to make explicit a solar panel), in order to convert light into electricity, an extremely well known benefit thereof.    
In addition, Kempe discloses mounting hardware (1, 2, 20) comprising a retention plate (20) comprising a plurality of deformably arms (22, [0006]) that are configured to removably installable (Fig. 2) within a solar panel coupling (1).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the stabilization assembly of Meine with the mounting hardware comprising a retention plate comprising a plurality of deformably arms that are configured to removably installable within a solar panel coupling as disclosed by Kempe in order to provide assembly in a tool-less, simple manner.    
In addition, it would have been obvious as a matter of choice to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the stabilization assembly of Meine with the foot having a diameter that is at least twice the diameter of the shaft (such as by changing the shape to a circle, and the size to at least twice the diameter of the shaft) in order to simplify installation, as making 120 a circle would eliminate insufficient assembly when the foot 120 as a rectangle is inserted in a manner so as not to grip onto 500 (a change of shape), and to ensure greater stability with respect to the shaft 100 (a change of dimensions).  It has been held that a mere change in shape of a component is within the level of ordinary skill in the art absent persuasive evidence that a particular configuration of the claimed shape is significant.  In re Dailey, 357 F.2d 669, 149.  In addition, it has been held that  a change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955). 	
Re claim 5, Meine as modified discloses the stabilization assembly of claim 4, wherein the mounting hardware (200, 300, 500) comprises: a nut (300) having a flange (washer below 300) and disposed on the shaft (110); and a snap plate (200) disposed on the shaft (110) between (Fig. 3) the foot (120) and the nut (300).
Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meine et al (“Meine”) (US 2014/0010616) in view of Kempe et al (“Kempe”) (US 2013/0320166) and Kmita et al (“Kmita”) (US 2011/0138585).
Re claim 12, Meine as modified discloses the stabilization assembly of claim 4, wherein the mounting hardware (200, 300, 500) comprises: a solar panel coupling (500); a snap plate (200) configured to engage the solar panel coupling (500); and a nut (300) disposed in a channel defined by the solar panel coupling and the snap plate, wherein the nut (300) is threaded onto the shaft (110),
but fails to disclose the nut disposed in a channel defined by the solar panel coupling and the snap plate.  
However, Kmita discloses a nut (212) disposed in a channel (between 204 and 200) defined by the solar panel coupling (204) and the snap plate (200).  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the stabilization assembly of Meine with a nut disposed in a channel defined by the solar panel coupling and the snap plate as disclosed by Kmita in order to ensure securement of the panels to the body and prevent unclamping thereof except when the barrel nut is loosened ([0007]).  

Claim(s) 20-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Braunstein et al (“Braunstein”) (US 2015/0249423 – see 61/946,459 for support) in view of Kempe et al (“Kempe”) (US 2013/0320166).
Re claim 20, Braunstein discloses a stabilization assembly (Fig. 5), comprising:
a shaft (104); 
a foot (122) operatively coupled to the shaft (104) having a planar bottom surface (bottom surface of 122); 
a plate (103) disposed around the shaft (104) and retaining the shaft (104); and 
a nut (109) disposed on the shaft (104) and engageable to raise and lower the foot (122), wherein the stabilization assembly (Fig. 5) is installed in a solar panel coupling (117) and the foot (122) is driven to engagement with a roof surface (102) in response to the solar panel coupling (117) being installed on the roof surface (102),
but fails to disclose the plate comprising a plurality of deformably arms that are configured to removably installable within a solar panel coupling, and the foot having a diameter that is at least twice the diameter of the shaft. 
However, Kempe discloses a plate (20) comprising a plurality of deformably arms (22, [0006]) that are configured to removably installable (Fig. 2) within a solar panel coupling (1).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the stabilization assembly of Braunstein with the plate comprising a plurality of deformably arms that are configured to removably installable within a solar panel coupling as disclosed by Kempe in order to provide assembly in a tool-less, simple manner.
In addition, it would have been obvious as a matter of choice to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the stabilization assembly of Braunstein with the foot having a diameter that is at least twice the diameter of the shaft (such as by changing the shape to a circle, and the size to at least twice the diameter of the shaft) in order to simplify installation, as making 122 a circle would eliminate insufficient assembly when the foot 122 as a rectangle is inserted in a manner so as not to grip onto 114 (Fig. 9B, a change of shape), and to ensure greater stability with respect to the shaft 104 (a change of dimensions).  It has been held that a mere change in shape of a component is within the level of ordinary skill in the art absent persuasive evidence that a particular configuration of the claimed shape is significant.  In re Dailey, 357 F.2d 669, 149.  In addition, it has been held that  a change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).
Re claim 21, Braunstein discloses the stabilization assembly of claim 20, wherein the stabilization assembly (Fig. 5) is configured to stabilize the solar panel coupling (117) in a solar panel installation (Fig. 1).
Re claim 22, Braunstein discloses the stabilization assembly of claim 20, wherein at least one of the shaft (104) and foot (122) are configured to create a loaded engagement between the solar panel coupling (117) and the roof surface (102) in response to being installed on the roof surface (102, via threading).

Allowable Subject Matter
Claims 6-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 23 is allowed.


Response to Arguments 
Double Patenting:  Applicant’s filing of a Terminal Disclaimer has been approved and rejection of the claims for double patenting is hereby withdrawn. 
Objections to the Claims:  Applicant’s argument with respect to the claim objections is persuasive and objection to the claims is hereby withdrawn.
Claim Rejections 35 USC 112:  Applicant’s argument with respect to the claims rejected under 35 USC 112 (for the reasons stated in the previous rejection) is partially persuasive and rejection of the claims pursuant to 35 USC 112 is hereby p[partially withdrawn, but for the rejection of claim 6, and the new rejections necessitated by amendment presented above.
Claim Rejections 35 USC 102 and/or 103:  Applicant’s arguments with respect to all claims have been considered but are not persuasive.
Applicant argues that none of the cited references disclose the amended language concerning the foot having a diameter at least twice that of the shaft and a planar bottom surface configured to engage a roof surface.  First, each primary reference discloses a planar bottom surface of a foot capable of engaging a roof surface (notably, any surface on a roof is a roof surface).  Second, the language concerning the diameter of the foot is address in view of the rejections above, including those under 35 U.S.C. 112.  
	
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE WALRAED-SULLIVAN whose telephone number is (571)272-8838. The examiner can normally be reached Monday - Friday 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571)270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KYLE WALRAED-SULLIVAN
Primary Examiner
Art Unit 3635

/KYLE J. WALRAED-SULLIVAN/Primary Examiner, Art Unit 3635